This is a motion for a rehearing, coupled with a request, on part of counsel for defendants in error, to be permitted to argue the motion orally. The ground of the request is that from the proceedings at the hearing, counsel was led to believe that a discussion of the point upon which the court afterwards decided the case against him was unnecessary. It is true that counsel did not argue the question; but it was also true that he was admonished from the bench that if he was not thoroughly satisfied as to the correctness of the ruling of the court below, he had better discuss the point. We do not hear oral argument upon a motion for a rehearing; but we may grant a rehearing and open the case to an oral discussion upon any or all the points involved. Although the court does not feel that it is responsible for the course of counsel in declining to argue the question whether the property in controversy was a homestead or not at the time the lien was attempted to be created upon it, we grant the motion for a rehearing and will allow each side thirty minutes time in which to discuss orally that question.
Opinion delivered April 26, 1900.